Citation Nr: 1000533	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  08-09 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected Raynaud's syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The Veteran had active service from July 1978 to July 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which granted service connection for 
Raynaud's syndrome, evaluated as noncompensable.  The Veteran 
has appealed the issue of entitlement to an initial 
compensable evaluation.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999).  

In a statement, received in May 2009, the Board received 
notice from the Veteran that he desired to withdraw his 
appeal concerning the issue of entitlement to an earlier 
effective date for service connection for Raynaud's syndrome.  
See 38 C.F.R. § 20.204(b) (2009).  Accordingly, this issue is 
no longer before the Board.  

In May 2009, the Veteran was afforded a videoconference 
hearing before F. Judge Flowers, who is the Veterans Law 
Judge rendering the determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The duty to conduct a contemporaneous examination is 
triggered when the evidence indicates there has been a 
material change in disability or that the current rating may 
be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995) (a new 
examination is appropriate when there is an assertion of an 
increase in severity since the last examination).  In this 
case, a review of the Veteran's transcript from his hearing, 
held in May 2009, shows that the Veteran testified that his 
symptoms had worsened since his last VA examination (in 
August 2008).  Accordingly, on Remand, the Veteran should be 
afforded another examination of his Raynaud's syndrome.   

The Board further notes the following: 

The Veteran's Raynaud's syndrome has been evaluated under 38 
C.F.R. § 4.104, Diagnostic Code (DC) 7117 (2009).  Under DC 
7117, a 10 percent rating is assigned under DC 7117 for 
Raynaud's syndrome with characteristic attacks occurring 1 to 
3 times per week.  Characteristic attacks consist of 
sequential color changes of the digits of 1 or more 
extremities lasting minutes to hours, sometimes with pain and 
paresthesias, and precipitated by exposure to cold or by 
emotional upset.  Evaluations assigned under DC 7117 are for 
the disease as a whole, regardless of the number of 
extremities involved or whether the nose and ears are 
involved.  [Note].  

The Veteran asserts that a compensable evaluation is 
warranted because he has hand and/or foot symptoms that 
include numbness and tingling, cold sensitivity, and color 
changes.  Service connection is currently in effect for 
disabilities that include sensory loss in the left upper 
extremity with left hand ulnar nerve numbness.  Prior to the 
Veteran's most recent VA examination, in August 2008, the RO 
specifically requested that the examiner determine if the 
Veteran's symptoms of Raynaud's syndrome "are distinctly 
separate" from his service-connected sensory loss, left 
upper extremity with left hand ulnar nerve numbness.  See 
38 C.F.R. § 4.14 (2009) (avoidance of pyramiding).  

On Remand, the examiner should again be requested to 
dissociate the symptoms of the Veteran's Raynaud's syndrome 
from any other service-connected disability.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination, and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  38 
C.F.R. §§ 3.158 and 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to ascertain the current 
severity of his Raynaud's syndrome.  The 
claims files must be made available to 
the examiner for a review of the 
Veteran's pertinent medical history.  Any 
necessary diagnostic testing and 
evaluation should be performed.  All 
clinical manifestations of the Raynaud's 
syndrome, including symptoms and 
resulting complications, should be 
indicated.  

The examiner should be requested to 
state: 

a)  whether the Veteran's symptoms of 
Raynaud's syndrome include sequential 
color changes of the digits of 1 or more 
extremities lasting minutes to hours, 
sometimes with pain and paresthesias, and 
precipitated by exposure to cold or by 
emotional upset, and,

b) whether theVeteran has any other 
symptoms of Raynaud's syndrome that are 
distinctly separate from those of his 
service-connected sensory loss, left 
upper extremity with left hand ulnar 
nerve numbness.  

2.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a SSOC that 
addresses all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
appellant should be given an opportunity 
to respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


